DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-22 are pending. 
Applicant did not provide information disclosure statement. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-18, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15-18 and 21 recite the limitation "the round trip optimization program”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-22 are directed to the statutory category of a method and system

Regarding step 2A-1, Claims 1-22 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 19 and 22 recite the limitations of 
 inputting shipment… data associated with the entity for whom an optimized cargo transportation solution is being developed; executing a freight optimization…that determines optimized one- way multi-stop routing and optimized closed-loop routing for the cargo and the costs associated therewith, and compares the one-way multi-stop route costs and/or closed-loop route costs with direct LTL route costs; responsive to executing the freight optimization… optionally executing a fleet optimization… that receives unrouted cargo shipment data as input from the freight optimization… determines the near-optimal routing of direct LTL shipments, and compares the near-optimal direct LTL shipment cost with the cost of closed-loop route shipment using a dedicated truck fleet, so as to minimize the transportation cost; responsive to executing the fleet optimization… optionally executing a pool point optimization…that receives direct LTL shipment data as input from the fleet optimization… and determines and outputs optimized pool decisions and decomposed costs; responsive to executing the pool point optimization…optionally executing a continuous move optimization program that receives direct LTL/TL shipment data as input from the pool point optimization… and determines the optimal cargo transportation solutions; and outputting an optimized cargo transportation solution.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing/comparing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example but for the language of software and programs, the claims language encompasses data manipulation steps to determine an optimized cargo transportation plan. Finding an optimized transportation plan can be done without a computer and was done before the technological age. 
The claims also deal with managing shipment of cargo and minimizing cost for a business that ships items (See para 0002-0004) which deals with certain methods of organizing human activity ( business relations, managing personal relationships or interactions between people, fundamental economic principles). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of system, program, and software. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the procedures used to determine a optimized cargo solution such as ant colony procedure. In addition, the dependent claims describe variables the system used to determine a optimize cargo solution such as delivery time window. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 and 19 recite
method, however method is not considered an additional element. 
Claim 1, 19, and 22 recite program
Claim 22 recites software application 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 0161.  
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3, 4, 7, 11, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheer (US20020143669A1) in view of Goossens (US20060224426A1) in further view of Bartholdi III (REDUCING LABOR COSTS IN AN LTL CROSSDOCKING TERMINAL) in further view of Wagner (US20170061376A1). 

Regarding claim 1 and similarly claim 22, Sheer teaches 


A computerized method… (See abstract-A method for managing inventory within a supply chain.) This shows a method. 

A computerized system for developing an optimized cargo transportation solution, comprising: a cargo transportation optimization software application including (See figure 2 and para 0024- More specifically, the supply chain management system… The system includes a collection of functions and features implemented in software and/or hardware that make the operation and management of the supply chain as automated as possible. The software includes intelligent software agents that are distributed across the supply chain. The intelligent software agents allow for the monitoring and managing of state changes in the supply chain.) This clearly shows a system and software to make a optimized cargo plan which is the fulfillment plant seen in fig. 7. 

a computer hosting the cargo transportation optimization software application (Figure 2 shows servers in which the software is run on ) 

 inputting shipment file data associated with the entity for whom an optimized cargo transportation solution is being developed (See para 0030- the customer begins by creating a work order 201 as illustrated in FIG. 1…The work order will include information such as possible repair parts, consumables, supplies, and tools and equipment needed for the task) (See para 0041-When the customer determines that the product is actually needed 206, a purchase order will be submitted electronically via the customer computer system 207. Electronic submission of purchase orders allows the supply chain management system to process purchase orders on a real-time basis. The supply chain management system will then provide the product to the customer by releasing the product for pick-up from a distribution branch, shipping the product to the customer from a distribution center) This shows that file data regarding shipping a product to a customer (i.e. entity) is received. The shipping of the product will involve an optimized cargo transportation solution corresponding to a fulfillment plan seen in figure 7. 

executing a freight optimization program that determines optimized one- way multi-stop routing and optimized closed-loop routing for the cargo and the costs associated therewith, and compares the one-way multi-stop route costs and/or closed-loop route costs with direct LTL route costs  The system seen in figure 1 corresponds to the freight optimization system that is carried out in figure 7. Figure 7 shows a freight optimization system that determines multi stop routing such as shipments that are split or closed loop routing such as one consolidated shipment (See para 0142-whether or not the customer requires a single consolidated shipment or whether the customer will accept multiple split shipments). The system looks at the costs of such shipping activities as seen here (See para 0161-To determine the activity costs for each line item within an order, the activity costs are accumulated as the item movement is traced from the point of sourcing to the point of final delivery. Activity costs include, but are not limited to: pick-up costs; put-away costs; cross-docking costs (if this occurs en-route to consolidation); carrying costs (if the item is inventoried temporarily during the consolidation process); shipping costs (e.g., LTL costs between logistic points and/or Package Shipment costs between logistic points and to the customer if required). (See para 0159-To evaluate the routing of line items the shipping requirements of the customer are considered. How each line item is routed depends upon whether the customer requires a single consolidated shipment…See para 0160-or example, consolidation may be advantageous if there are multiple line items with small-sized and/or low-valued items since the shipping costs to the customer of such items may exceed the combined shipping costs of moving the item using LTL to a consolidation point and then using package shipment for the final shipment to the customer. Since this trade-off is very situation dependent, it may be preferred to create these consolidated alternatives and then compare the costs associated with the consolidated alternatives to the costs associated with the non-consolidated alternatives) This shows that costs are compared for consolidated and not consolidated shipping which take into account the direct LTL costs as seen in para 0160 and 0161. 

Even though Scheer teaches optimized freight, it doesn’t teach optimized fleet system or talks about a fleet, however Goossens teaches 

 responsive to executing the freight optimization program, optionally executing a fleet optimization program that receives un-routed cargo shipment data as input from the freight optimization program (See para 0018-Consider an example where a plan output (e.g., transportation plan) may include some truckload trips that are not filled to target capacity utilization. For example, screen shot 800 (FIG. 8) lists trips 501, 495, and 499 as under-utilizing a truck capacity. The plan output may also include other shipments assigned to less efficient modes of transport (e.g., LTL and parcel) and/or shipments that are unassigned to a mode of transportation.) (See figure 5 and abstract- One exemplary computer-implemented method embodiment includes accessing transportation orders and an actionable plan of loads.) This shows a system with fleet optimization program that receives un-routed cargo such as shipments that are unassigned. 

determines the near-optimal routing of direct LTL shipments, and compares the near-optimal direct LTL shipment cost with the cost of closed-loop route shipment using a dedicated truck fleet, so as to minimize the transportation cost (See para 0041-By way of illustration, consider a shipment that is to be delivered within 3 days. Delivering this shipment on time may require sending it using a time-definite parcel service at a cost of $500. However, if the shipment can be late then it may be sent by a truckload carrier at a cost of $300. If a planner has determined that delivery time constraints can be violated at a penalty of $100 per day, then different options become possible. For example, a first option may involve sending the shipment on time using a parcel carrier at a cost of $500 while a second option may involve sending the shipment one day late via a truckload carrier. In the second option, the total cost may be computed as the sum of the actual cost plus a penalty cost (e.g., $300+$100=$400).) This shows the system looks at LTL cost of $400 with the closed loop cost of $500. Using the LTL truckload will minimize the cost by $100. The truckload carrier corresponds to LTL vehicles as seen in fig. 9 item 810. 

Sheer and Goossens are analogous art because they are from the same problem solving area of customer orders and shipping and both belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheer’s invention by incorporating the method of Goossens because part of the fulfillment plan of Sheer can incorporate what kind of fleet will be used. Sheer talks about routing of each customer order but does not state which vehicles will be used. Having the fleet system of Goossens will make the system of Sheer more sophisticated since it will optimized more details about delivering an item to a customer. 

Even though Sheer talks about cross docking (i.e. pool point), it does not talk about an optimized pool point system. However Bartholdi III teaches responsive to executing the fleet optimization program, optionally executing a pool point optimization program that receives direct LTL shipment data as input from the fleet optimization program, and determines and outputs optimized pool decisions and decomposed costs (See page 824-We describe a set of models that guide a local search routine in assigning destination trailers to terminal doors so that the total labor cost is minimized, which requires balancing the cost of moving freight from incoming trailers to outgoing trailers with the cost of delays due to different types of congestion Distinctive features of our layout models include: models of the standard types of material handling systems in LTL terminals;  models of several types of congestion to which a dock is susceptible; and explicit effort to minimize the total labor costs, accounting for both travel and congestion costs.) This shows a point optimization system to lower cost in cross dock setting. The layouts compromise optimize pool decisions with respect to layouts and shows the costs as seen here (See page 832- According to Stockton’s measurements, labor productivity increased 11.7% after implementing our layout, which corresponds to an annual labor cost savings of approximately $67,000.) The system in order to achieve this received LTL cost/labor data as seen here (See page 835- We estimate the cost of moving freight from strip doors to stack doors in man-hours. The two main costs in our model are worker travel time and worker waiting time as a result of congestion.)

Bartholdi II also teaches and a round trip optimization program the pool point system also entails this since it also looking at data about forklifts doing functions and returning which is a round trip (See 826- We assume that forklifts pass door… where the summation is over all (i;k) pairs that have…multiplier 2 accounts for the return trip of each forklift.

Sheer, Goossens, and Bartholdi III are analogous art because they are from the same problem solving area of customer orders and shipping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheer’s and Goossens’s  invention by incorporating the method of Bartholdi III because part of the fulfillment plan of Sheer and Goossens’s can incorporate how to lower labor costs of LTL shipments. Sheer and Goossens talk about routing each customer order and having a mode of transport such as LTL, but they never address how labor costs can be reduce with respect to handling of the packages in an LTL setting. Having the pool point system of Bartholdi III will make the systems of Sheer and Goossens more sophisticated since it will optimized more details about delivering an item to a customer, which would lead to fewer delays and minimized cost.

In addition, even though Sheer teaches optimized cargo solutions, it doesn’t not teach outputting multiple optimal cargo transportation solutions, but only teaches the system picks one fulfillment plan, However Wagner teaches responsive to executing the pool point optimization program, optionally executing a continuous move optimization program that receives direct LTL… shipment data as input from the pool point optimization program, and determines the optimal cargo transportation solutions; and outputting an optimized cargo transportation solution. (See figure 12 where the system outputs multiple optimized solutions, and the system of Wagner takes into account LTL shipment data as seen in para 0019- In various embodiments, the host server 2006 determines whether the freight unit is classified as density-based for purposes of determining the shipping costs by the carriers… In addition, a type of product may be assigned a National Motor Freight Classification (NMFC) and corresponding class for less than truckload (LTL) freight shipments. Further, the host server 2006 may determine other factors that affect the shipping costs by the carriers.) 

Sheer, Bartholdi III, and Wagner are analogous art because they are from the same problem solving area of customer orders and shipping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheer’s and Bartholdi III’s invention by incorporating the method of Wagner because part of the fulfillment plan of Sheer can incorporate outputting multiple fulfillment plans for the person to select and take into account LTL shipment data such as the dimensions for the package. In addition, the layout used in Bartholdi III can further be used in making a optimal cargo plan to reduce costs such as labor. 
In addition, Goossens’s already teaches TL data as seen here TL shipment data (See para 0016- Example systems and methods may facilitate interacting on a more cost effective basis with carriers like parcel carriers (e.g., UPS), less than truckload (LTL) carriers, truckload (TL) carriers and so on and figure 9 displays  TL data as well in item 830.) 

Sheer and Goossens are analogous art because they are from the same problem solving area of customer orders and shipping and both belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheer’s invention by incorporating the method of Goossens because part of the fulfillment plan of Sheer can incorporate what kind of fleet will be used. Sheer talks about routing of each customer order but does not state which vehicles will be used. Having the fleet system of Goossens will make the system of Sheer more sophisticated since it will optimized more details about delivering an item to a customer. 

Regarding claim 2, Sheer further teaches 

wherein the shipment file data includes some or all of the information selected from the group consisting of distinct shipment ID; week; origin location, including any or all of origin city, state, zip-code, latitude and longitude; destination location, including any or all of destination city, state, zip-code, latitude and longitude; shipment units; shipment weights; shipment volumes; miles to origin destination; shipping date; delivery date; shipment class; original transportation mode; rated common carrier cost; information as to whether or not the shipment is required to be routed on a dedicated fleet. (See para 0136-0140- he data contained in the electronically transmitted order preferably includes, but is not limited to, the following: type of order (e.g., walk-in, will-call, ship, advance demand notice reserve); point of delivery; code for the supplier branch that normally services this customer's site; customer's end-delivery site ZIP code) This teaches zip code. 

Regarding claim 3, Sheer further teaches 
wherein the freight optimization program considers some or all of the parameters selected from the group consisting of maximum number of stops; maximum number of layovers; maximum driving and working hours per day; minimum unloading time (in, e.g., hours); maximum allowed distance between stops; weight and volume capacities of the freight; average speed of the freight (in, e.g., mph); cost charged for a stop on a one-way multi- stop route; delivery time window; unloading speed (in, e.g., units/hour); route interval, including any or all of minimum and maximum distance to origin; and zip-code to zip-code unit rate matrix charged by the shipper (in, e.g., $/mile). (See para 0141- delivery date) Delivery date corresponds to delivery time window. 

Regarding claim 4, Sheer further states 

wherein the freight optimization program further considers freight optimization parameters selected from the group consisting of time constraints; capacity constraints; basic cost parameters; the tariff used to rate the zip-to-zip travel cost; and combinations thereof (See para 0141- delivery date) Delivery date corresponds to time constraints. 

Regarding claim 7, Sheer, Goossens, Bartholdi III, and Wagner teach the limitations of claim 1, however Goossens further teaches 

wherein, when executed, the fleet optimization program considers some or all of the parameters selected from the group consisting of maximum number of stops; maximum number of layovers; maximum driving and working hours per day; minimum unloading time (in, e.g., hours); maximum allowed distance between stops; weight and volume capacities of the freight; average speed of the freight (in, e.g., mph); cost charged for a stop on a one-way multi-stop route; delivery time window; unloading speed (in, e.g., units/hour); route interval, including any or all of minimum and maximum distance to origin; and zip-code to zip-code unit rate matrix charged by the shipper (in, e.g., $/mile). (See para 0039- Method 100 may include, at 110, accessing a set of transportation orders. In one example, a transportation order may include date including, but not limited to, a commodity identifying data, an amount data, a request date data, an earliest acceptable date data, a latest acceptable date data, a scheduled ship date data, a scheduled arrival date data, and a promised delivery date data.) Delivery date promised corresponds to delivery time window. 

Sheer and Goossens are analogous art because they are from the same problem solving area of customer orders and shipping and both belong to G06Q10. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheer’s invention by incorporating the method of Goossens because part of the fulfillment plan of Sheer can incorporate what kind of fleet will be used. Sheer talks about routing of each customer order but does not state which vehicles will be used. Having the fleet system of Goossens will make the system of Sheer more sophisticated since it will optimized more details about delivering an item to a customer. 

Regarding claim 11, Sheer, Goossens, Bartholdi III, and Wagner teach the limitations of claim 1, however Bartholdi III further teaches 


wherein, when executed, the pool point optimization program considers some or all of the parameters selected from the group consisting of the cargo ship date; cargo origin; cargo destination; shipping weight; LTL shipment class; common carrier rating for direct LTL moves; a static list of cities for pool network locations; zip-5 (pool point) to zip-3 (destination) LTL tariff; and zip-3 (origin) to zip-5 (pool point) TL tariff. (See page 825- After unloading all the items of a shipment onto a cart, the worker walks to the destination trailer and loads the items into that trailer or places the cart on the dragline, if the terminal is so equipped. To handle pallet loads, the worker either uses a pallet jack, hails a forklift driver, or  a forklift and delivers the load himself, if union rules permit) This shows cargo destination such as the destination trailer. 

Sheer, Goossens, and Bartholdi III are analogous art because they are from the same problem solving area of customer orders and shipping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sheer’s and Goossens’s  invention by incorporating the method of Bartholdi III because part of the fulfillment plan of Sheer and Goossens’s can incorporate how to lower labor costs of LTL shipments. Sheer and Goossens talk about routing each customer order and having a mode of transport such as LTL, but they never address how labor costs can be reduce with respect to handling of the packages in an LTL setting. Having the pool point system of Bartholdi III will make the systems of Sheer and Goossens more sophisticated since it will optimized more details about delivering an item to a customer, which would lead to fewer delays and minimized cost.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Reed (An ant colony algorithm for the multi-compartment vehicle routing problem) Discloses the use of Ant Colony System (ACS) to solve the capacitated vehicle routing problem associated with collection of recycling waste from households, treated as nodes in a spatial network.

Gottlieb (US20080077464A1) Discloses a system for scheduling the shipment of a set of products. 

Clarke (US20160335593A1) Discloses a method, system, and computer program product provides efficient matching of shipments with carriers and real time online tracking of shipments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683